ORDER
PER CURIAM:
Following a bench trial, Keith Acton was convicted in the Circuit Court of Clay County of the class A misdemeanor of child molestation. Acton appeals. He argues that the circuit court erred in excluding evidence of the victim’s false accusation of rape against another male; that the circuit court erred in excluding the videotape of the victim’s forensic interview as a prior inconsistent statement; and that the competent, credible evidence was insufficient to support his conviction. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).